Exhibit 10.2
 
CODE OF ETHICS FOR THE PRINCIPAL EXECUTIVE OFFICER
 
AND SENIOR EXECUTIVE OFFICERS of DOMINOVAS ENERGY CORPORATION
 
Adopted 07-03-2015
 
Purpose
 
Dominovas Energy Corporation, (the “Company”) is committed to promoting honest
and ethical conduct among its principal executive officer, principal executive
officers, principal financial officer, principal accounting officer or
controller, other persons performing similar functions, and other persons
designated from time to time by the Company’s Board of Directors (each a “Senior
Financial Officer” and, collectively, the “Senior Financial Officers”). To
further that commitment and in an attempt to help ensure full, fair, accurate,
timely, and understandable disclosure in all reports and documents the Company
files with, or submits to, the Securities and Exchange Commission and in other
public communications made by the Company, the Company has adopted this Code of
Ethics for the Principal Executive Officer and Senior Financial Officers (the
“Code”). The Senior Financial Officers are expected to adhere to the Code in
their professional conduct.
 
Standards
 
In their professional conduct, the Senior Financial Officers must:
 
1.  
Conduct themselves honestly and ethically, and ethically handle all actual or
apparent conflicts of interests between their personal and professional
relationships. A potential conflict of interest is deemed to have occurred
whenever the Senior Financial Officer or a member of their immediate family or
household has received personal financial or other benefit as the result of a
contractual or business relationship of the Company.

 
2.  
Comply with any conflict of interest policies and guidelines set forth in any
other code of ethics or similar code adopted by the Company.

 
3.  
Report potential or apparent conflicts of interest involving Senior Financial
Officers to the Audit Committee of the Company’s Board of Directors, who will
review the transaction or relationship and determine how the situation should be
resolved.

 
4.  
Comply with all applicable laws, statutes, rules and regulations.

 
Reasonable and customary business entertainment activities shall not be
considered a conflict under this code.
 
Reporting and Enforcement
 
Violations of this Code may be reported to the Audit Committee pursuant to
applicable policies of the Company.
 
 

1 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

A Senior Financial Officer who violates this Code will be subject to
disciplinary action, which may include dismissal.  This Officer may also face
other legal consequences.
 
The Audit Committee is responsible for the enforcement of this Code and will
take such actions in enforcing this Code, as it determines is reasonably
designed to deter wrongdoing and to promote adherence with the standards of this
Code.
 
Waiver
 
The Audit Committee or the Board of Directors may waive application of the Code
only in advance and only under exceptional circumstances. Any waiver or
amendment of the Code will be disclosed in accordance with applicable law,
Securities and Exchange Commission requirements and stock exchange listing
standards.
 
Miscellaneous
 
All persons subject to this Code may be required to execute a certification
affirming they have read and agree to comply with the provisions of this Code.
 
This Code is not intended to and does not constitute an employment contract or
assurance of continued employment and does not create any rights in any
employee, client, supplier, competitor, shareholder, or any other person or
entity.
 


 

2 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
